Name: Commission Regulation (EC) No 1999/96 of 18 October 1996 amending Regulation (EC) No 109/96 on arrangements for the import of grape juice and must from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  beverages and sugar;  foodstuff;  plant product
 Date Published: nan

 No L 267/4 fENl Official Journal of the European Communities 19 . 10 . 96 COMMISSION REGULATION (EC) No 1999/96 of 18 October 1996 amending Regulation (EC) No 109/96 on arrangements for the import of grape juice and must from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1592/96 (2), and in particular Articles 53(3) and 75 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 109/96 is hereby amended as follows :  in Article 3 (2), the words 'with the exception of Article 6' are replaced by 'with the exception of Articles 3 and 6',  in Article 4, the following paragraph 6 is added: '6 . Notwithstanding Article 3 of Regulation (EEC) No 3388/81 and pursuant to Article 21 (2) of Regula ­ tion (EEC) No 3719/88 , the licence shall be valid from the date of its actual issue until the end of the fourth month following.' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 29 January until 31 August 1996. Whereas the application of Commission Regulation (EC) No 109/96 (3) has given rise to difficulties with the calcu ­ lation of the exact date of validity of import licences because of the period of reflection before the actual issue of licences; whereas, in order to solve those difficulties, the beginning of the period of validity of all licences issued under the Regulation should be specified; whereas that provision should apply from the date of entry into force of Regulation (EC) No 109 /96 in order to maintain the legitimate confidence of all those involved; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 206, 16 . 8 . 1996, p. 31 . (3) OJ No L 19, 25 . 1 . 1996, p. 16 .